
	

113 HR 2031 IH: Trial and Experimental Studies Transparency Act of 2012
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2031
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2013
			Mr. Markey (for
			 himself, Mr. Waxman,
			 Ms. DeLauro, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title IV of the Public Health Service Act to
		  expand the clinical trial registry data bank, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trial and Experimental Studies
			 Transparency Act of 2012 or the TEST Act.
		2.Expanded clinical
			 trial registry data bank
			(a)In
			 generalSection 402(j) of the
			 Public Health Service Act (42 U.S.C. 282(j)) is amended—
				(1)in paragraph
			 (1)(A)—
					(A)in clause (ii)—
						(i)by
			 amending subclause (I) to read as follows:
							
								(I)an interventional study of a device subject
				to section 510(k), 515, or 520(m) of the Federal Food, Drug, and Cosmetic Act,
				including any interventional study of a device conducted outside of the United
				States the results of which are submitted to the Secretary in support of a PMA
				(as such term is defined in section 814.3(e) of title 21, Code of Federal
				Regulations); a premarket notification required under section 510(k) of the
				Federal Food, Drug, and Cosmetic Act; or a HDE (as such term is defined in
				section 814.3(m) of title 21, Code of Federal
				Regulations).
								;
				and
						(ii)in
			 subclause (II)—
							(I)by striking
			 pediatric; and
							(II)by inserting
			 that involves data collection from human subjects before the
			 period at the end;
							(B)by amending clause
			 (iii) to read as follows:
						
							(iii)Applicable
				drug clinical trialThe term
				applicable drug clinical trial means an interventional study of a
				drug subject to section 505 of the Federal Food, Drug, and Cosmetic Act or to
				section 351 of this Act, including any interventional study of a drug conducted
				outside of the United States the results of which are submitted to the
				Secretary in support of—
								(I)an IND (as such
				term is defined in section 312.3 of title 21, Code of Federal
				Regulations);
								(II)an application
				filed under subsection (b) or (j) of such section 505 of the Federal Food,
				Drug, and Cosmetic Act; or
								(III)an application
				for a license under section
				351.
								;
					(C)by redesignating
			 clauses (iv) through (ix) as clauses (v) through (x), respectively;
					(D)after clause
			 (iii), by inserting the following new clause:
						
							(iv)Interventional
				studyFor purposes of clauses
				(ii) and (iii), the term interventional study means a study in
				human beings in which individuals are assigned by an investigator, based on a
				protocol, to receive specific interventions to evaluate their effects on
				biomedical or health-related outcomes.
							;
				and
					(E)in clause (vi), as
			 redesignated by
			 subparagraph (C)—
						(i)in
			 the heading, by inserting ;
			 primary completion date after date; and
						(ii)by inserting , also referred to as
			 primary completion date, before
			 means;
						(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (A)(ii)—
						(i)by
			 redesignating subclauses (II), (III), and (IV) as subclauses (III), (IV), and
			 (V), respectively;
						(ii)by
			 inserting after subclause (I) the following:
							
								(II)supporting documents, including—
									(aa)consent documents
				used to enroll subjects into the trial, as approved by the Institutional Review
				Board or equivalent committee prior to the start of the trial; and
									(bb)protocol
				documents, as approved by the Institutional Review Board or equivalent
				committee prior to the start of the
				trial;
									;
				and
						(iii)in
			 subclause (IV), as so redesignated, in item (cc), by inserting (or, in
			 the case of a location outside of the United States, other appropriate location
			 information) after zip code;
						(B)in subparagraph
			 (C)(ii) by striking 21 days after and inserting
			 before; and
					(C)by amending
			 subparagraph (D) to read as follows:
						
							(D)Posting of
				DataThe Director of NIH
				shall ensure that clinical trial information for an applicable clinical trial
				submitted in accordance with this paragraph is posted publically in the
				registry data bank not later than 30 days after such submission is determined
				to meet the quality criteria established by the Director of
				NIH.
							; 
					(3)in paragraph
			 (3)—
					(A)in subparagraph
			 (C)—
						(i)by striking
			 Not later than 1 year and all that follows through the colon and
			 inserting Subject to subparagraph (2)(C), the Secretary shall include in
			 the registry and results data bank the following elements for an applicable
			 clinical trial:; and
						(ii)by
			 adding at the end the following new clause:
							
								(v)Supporting
				documentsFinal consent and
				protocol documents, including all dated amendments to the initial version of
				such documents, as approved by the Institutional Review Board or equivalent
				committee.
								;
						(B)in subparagraph
			 (D)—
						(i)by
			 striking clauses (ii) and (iv);
						(ii)in
			 clause (iii)—
							(I)by striking
			 subclause (III); and
							(II)by redesignating
			 subclause (IV) as subclause (III); and
							(iii)by
			 redesignating—
							(I)clause (iii) as
			 clause (ii); and
							(II)clauses (v)
			 through (vii) as clauses (iii) through (v), respectively;
							(C)in subparagraph
			 (E)—
						(i)by
			 striking clauses (i) through (v) and inserting the following:
							
								(i)In
				generalExcept as provided in clauses (ii) and (iii), the
				responsible party for an applicable clinical trial shall submit to the Director
				of NIH for inclusion in the registry and results data bank the clinical trial
				information described in subparagraph (C) not later than 1 year after the
				primary completion date of such trial.
								(ii)Delayed
				submission of results with certificationIf the responsible party
				for an applicable clinical trial submits a certification that an applicable
				clinical trial involves a drug described in clause (iii) or a device described
				in clause (iv), the responsible party shall submit to the Director of NIH, for
				inclusion in the registry and results data bank, the clinical trial information
				described in subparagraphs (C) and (D) not later than the earliest of the
				following:
									(I)The later
				of—
										(aa)30
				days after the drug or device is approved, licensed, or cleared, as applicable;
				or
										(bb)1
				year after the primary completion date of the applicable clinical trial.
										(II)The date that is
				2 years after the primary completion date of the applicable clinical
				trial.
									(iii)Drug
				describedA drug described in this clause is a drug that contains
				an active ingredient, including any ester or salt, that has not been an
				ingredient in a drug approved in any other application under section 505 of the
				Federal Food, Drug, and Cosmetic Act or licensed for any use under section 351
				of this Act.
								(iv)Device
				describedA device described in this clause is a device that has
				not been approved or cleared for any use under section 510(k) or under section
				515 or 520(m) of the Federal Food, Drug, and Cosmetic
				Act.
								; 
						(ii)by redesignating clause (vi) as clause (v);
			 and
						(iii)by
			 adding at the end the following:
							
								(vi)Public postings
				related to delays and extensionsInformation submitted by the responsible
				party as part of a certification for delayed submission of results submitted
				under clause (ii) or a request for extension submitted under clause (v) shall
				be posted publically in the registry data
				bank.
								; 
						(D)by striking
			 subparagraph (F);
					(E)by redesignating
			 subparagraphs (G) through (I) as subparagraphs (F) through (H), respectively;
			 and
					(F)in subparagraph
			 (F), as so redesignated, by inserting before the period at the end the
			 following: is determined to meet the quality criteria established by the
			 Director of NIH; and
					(4)in paragraph
			 (4)(B)—
					(A)in clause (i)(II),
			 by striking (3)(E)(iii) and inserting (3)(E)(ii);
			 and
					(B)in clause (ii)(II)—
						(i)by
			 striking by both; and
						(ii)by
			 striking and paragraph (3)(D)(ii)(II)).
						(b)ImplementationThe Secretary of Health and Human Services
			 shall implement the amendments made by subsection (a) not later than 6 months
			 after the date of enactment of this Act.
			3.Reporting
			 requirementNot later than 2
			 years after the date of the enactment of this Act, and annually thereafter, the
			 Director of the National Institutes of Health and the Commissioner of the Food
			 and Drug Administration shall each submit to the Committee on Energy and
			 Commerce of the House of Representatives and the Committee on Health,
			 Education, Labor, and Pensions of the Senate a report that includes the
			 following:
			(1)Based on
			 information that is readily available in the data bank described in section
			 402(j) of the Public Health Service Act (42 U.S.C. 282(j))—
				(A)the number of
			 trials that the Director or Commissioner, as applicable, has identified as
			 trials that are likely to be subject to the reporting requirements of such
			 section;
				(B)of the trials identified under
			 subparagraph (A), the estimated numbers
			 and percentages of such trials—
					(i)that
			 have complete registration information; and
					(ii)that have met the
			 result reporting requirements of section 402(j) of the Public Health Service
			 Act; and
					(C)whether results of the trials have been
			 submitted by the responsible party by the due dates outlined in section 402(j)
			 of the Public Health Service Act and, if not, whether certifications for
			 delayed submission of such results, or requests for extensions, have been
			 submitted by the responsible party.
				For purposes
			 of this paragraph, the Secretary may use an algorithm or other technique for
			 efficiently reviewing large amounts of data.(2)A description of any actions taken to
			 consult with other Federal agencies under 402(j)(5)(A)(iv) of the Public Health
			 Service Act.
			(3)In the case of a report submitted by the
			 Commissioner of the Food and Drug Administration, a description of any
			 enforcement actions taken for violations of section 301(jj) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 331(jj)), including—
				(A)warning letters or
			 fines imposed related to reporting requirements; and
				(B)any inquiries made
			 to responsible parties to inform those parties of any potential enforcement
			 action.
				(4)In the case of a report submitted by the
			 Director of the National Institutes of Health, a description of any actions
			 taken to withhold grant funds from responsible parties that are not compliant
			 with the requirements of this section as indicated in 402(j)(5)(A) of the
			 Public Health Service Act.
			4.Rulemaking
			 related to foreign clinical studies
			(a)DrugsNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall issue
			 final regulations to amend section 312.120 of title 21, Code of Federal
			 Regulations (relating to foreign clinical studies not conducted under an IND)
			 to require that clinical trial information for such a foreign clinical study be
			 submitted for inclusion in the registry and results data bank in accordance
			 with section 402(j) of the Public Health Service Act (42 U.S.C. 282(j)), as
			 amended by this Act, as a condition for the acceptance of such study as support
			 for an IND (as such term is defined in section 312.3 of title 21, Code of
			 Federal Regulations) or application for marketing approval (an application
			 under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355)
			 or section 351 of the Public Health Service Act (42 U.S.C. 262)).
			(b)DevicesNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall issue
			 final regulations (including regulations amending section 814.15 of title 21,
			 Code of Federal Regulations (relating to research conducted outside the United
			 States)) to require that clinical trial information for studies conducted
			 outside the United States be submitted for inclusion in the registry and
			 results data bank in accordance with section 402(j) of the Public Health
			 Service Act (42 U.S.C. 282(j)), as amended by this Act, as a condition for the
			 acceptance of such studies to support a PMA (as such term is defined in section
			 814.3(e) of title 21, Code of Federal Regulations), a premarket notification
			 required under section 510(k) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 360(k)), or HDE (as such term is defined in section 814.3(m) of title
			 21, Code of Federal Regulations).
			
